Citation Nr: 1146530	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back pain.

3.  Entitlement to an effective date prior to July 2, 2008, for the 40 percent rating for peripheral neuropathy, right upper extremity.

4.  Entitlement to an effective date prior to July 2, 2008, for the 40 percent rating for peripheral neuropathy, left upper extremity.

5.  Entitlement to an effective date prior to July 2, 2008, for the 30 percent rating for peripheral neuropathy, right lower extremity.

6.  Entitlement to an effective date prior to July 2, 2008, for the 30 percent rating for peripheral neuropathy, left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right upper extremity, prior to July 2, 2008.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left upper extremity, prior to July 2, 2008.

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to July 2, 2008.

10.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to July 2, 2008.

11.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, right upper extremity since July 2, 2008.

12.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left upper extremity since July 2, 2008.

13.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy, right lower extremity since July 2, 2008.

14.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy, left lower extremity since July 2, 2008.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied his claims for increased rating for his peripheral neuropathy, denied his claims for service connection for PTSD and low back pain, and denied his claim for entitlement to a TDIU.  He also appealed the effective date of the increased rating assigned during the course of this appeal for peripheral neuropathy.  Each of these appeals has been perfected and is now before the Board. 

The Board observes that the Veteran's claim was for PTSD, but the medical evidence also notes treatment related to depression and dysthymic disorder.  This issue, therefore, has been recharacterized in light of the Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for low back pain, as well as the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran submitted a statement, received by VA on September 14, 2006, requesting an increased rating for the service-connected peripheral neuropathy of his right and left upper extremities and his right and left lower extremities.

2.  In November 2007, the RO issued a rating decision increasing the right and left upper extremity peripheral neuropathy to 10 percent for each extremity, and continuing the 10 percent rating for the right and left lower neuropathy.

3.  In a statement received by VA in July 2008, the Veteran, through his Congressional representative, issued a statement indicating disagreement with the November 2007 decision regarding peripheral neuropathy.

4.  The October 2009 rating decision awarded a 40 percent rating for each upper extremity, effective July 2, 2008, and awarded a 30 percent rating for each lower extremity, effective July 2, 2008.

5.  There is no evidence to show that the Veteran's right upper extremity peripheral neuropathy is severe in nature prior to July 2, 2008.

6.  There is no evidence to show that the Veteran's left upper extremity peripheral neuropathy is severe in nature prior to July 2, 2008.

7.  The complaints of neurological symptoms noted in a September 6, 2006 outpatient report, were confirmed as being severe impairment in the right lower extremity in the September 21, 2006 EMG report.

8.  There is no evidence to show that the Veteran's left lower extremity peripheral neuropathy is severe in nature prior to July 2, 2008.

9.  The evidence shows that the Veteran's right upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the median nerve prior to July 2, 2008.  

10.  The evidence shows that the Veteran's left upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the median nerve prior to July 2, 2008.  

11.  The evidence shows that the Veteran's right lower extremity peripheral neuropathy is manifested by severe incomplete paralysis of the external popliteal nerve (common peroneal), but not by complete paralysis, prior to July 2, 2008.

12.  The evidence shows that the Veteran's left lower extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the external popliteal nerve (common peroneal) prior to July 2, 2008.  

13.  In December 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, right upper extremity since July 2, 2008, be withdrawn from appellate review.

14.  In December 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, left upper extremity since July 2, 2008, be withdrawn from appellate review.  

15.  In December 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, right lower extremity since July 2, 2008, be withdrawn from appellate review.
 
16.  In December 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, left lower extremity since July 2, 2008, be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for an effective prior to July 2, 2008, for the award of a 40 percent rating for peripheral neuropathy, right upper extremity, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

2.  The criteria for an effective prior to July 2, 2008, for the award of a 40 percent rating for peripheral neuropathy, left upper extremity, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

3.  The criteria for an effective date of September 6, 2006, for the award of a 30 percent rating for peripheral neuropathy, right lower extremity, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

4.  The criteria for an effective date prior to July 2, 2008, for the award of a 30 percent rating for peripheral neuropathy, left lower extremity, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, right upper extremity, prior to July 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, left upper extremity, prior to July 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

7.  The criteria for a rating in excess of 30 percent for peripheral neuropathy, right lower extremity, prior to July 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to July 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

9.  The criteria for the withdrawal of the claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, right upper extremity, since July 2, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

10.  The criteria for the withdrawal of the claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, left upper extremity, since July 2, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).
 
11.  The criteria for the withdrawal of the claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, right lower extremity, since July 2, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).
 
12.  The criteria for the withdrawal of the claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, left lower extremity, since July 2, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in December 2006, August 2007, and July 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for a higher rating.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Concerning the increased rating claims, the July 2009 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The December 2006 and July 2009 letters also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claims were last readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports.  He was also afforded a Board videoconference hearing in December 2010, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Effective Date Claims 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an evaluation and award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).

In this case, the Veteran is seeking an earlier effective date for the increased evaluations assigned for his service-connected peripheral neuropathy of the upper and lower extremities.  He was granted service connection for peripheral neuropathy of the upper and lower extremities by way of the December 2002 rating decision.  In particular, a 10 percent rating was assigned for each lower extremity.  The upper extremities were recognized as service connected, but the rating was considered part of the 20 percent assigned rating for the Veteran's service-connected diabetes mellitus.  These ratings were continued in the February 2003 rating decision.  In a statement received by VA on September 14, 2006, the Veteran requested an increase in his service-connected peripheral neuropathy of the right and left, upper and lower extremities.  In a November 2007 decision, the RO determined the left upper and right upper extremity peripheral neuropathy were separately compensable disabilities, and assigned a 10 percent rating for each.  The right and left lower extremity peripheral neuropathy was continued at 10 percent for each extremity.  

In July 2008, the RO received a Congressional inquiry.  The Congressman submitted two statements from the Veteran and requested that "the request made therein be complied with, if possible."  The Veteran's statement submitted with this letter refers to a denial of benefits for the Veteran's peripheral neuropathy.  In pertinent part, the Veteran stated, "I have peripheral [n]europathy related to my diabetes.  Due to this condition I have little feeling in my hands and feet.  I was denied this claim also.  I feel the VA is acting unfairly on this issue."  The RO treated this as a new claim and adjudicated it as a claim for an increased rating for peripheral neuropathy for each of the four extremities.  In response, the RO issued the October 2009 rating decision, which granted a 40 percent rating for each upper extremity, and a 30 percent rating for each lower extremity, effective July 2, 2008, the date of receipt of the Congressman's statement, which was regarded as the date of receipt of the increased rating claim.  The Veteran filed a timely notice of disagreement with the effective dates assigned.

The Veteran claims that his statement submitted with the Congressman's July 2008 statement should be construed as a notice of disagreement (NOD) with the November 2007 rating decision, rather than a claim for an increase.  He therefore claims that the appropriate effective date is September 14, 2006, the date of the claim that prompted the November 2007 rating decision.  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement (NOD).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).

In this case, when read as a whole and in a light most favorable to the Veteran, the Veteran's dissatisfaction is clear in his statement to the Congressman and he specifically refers to the peripheral neuropathy in this statement.  The Congressman himself requests action.  This statement was received by VA within one year of the November 2007 rating decision, which rendered a decision as to peripheral neuropathy.  Thus, the Board finds that the Veteran's statement, by way of his Congressman, received in July 2008 is considered a timely notice of disagreement with the November 2007 rating decision as it relates to the ratings assigned for the right and left upper and right and left lower extremity peripheral neuropathy ratings.  Thus, the date of the claim as to the Veteran's request for an increased rating as to his peripheral neuropathy is September 14, 2006.  However, before determining the proper effective date for the increased ratings for these disabilities, the Board must also determine the date entitlement to the increase arose.

The Board observes that the Veteran's rating for his upper extremities is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 40 percent rating presently assigned for the right and left upper extremity is indicative of severe incomplete paralysis of the minor extremity median nerve.  The Veteran's lower extremities are assigned 30 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The 30 percent rating assigned is indicative of severe incomplete paralysis of the external popliteal nerve (common peroneal).   

In August 2005, slightly more than one year prior to the date of claim, the Veteran's extremities are noted to be intact as to sensory examination.  A September 6, 2006, VA outpatient treatment note shows that the Veteran complained of numbness in his extremities and an intermittent crawling sensation and cramps in his legs.  He also noted twitching and quivering of muscles in both legs.  His gait was wide based but there was no atrophy or weakness.  Intermittent fasciculations were noted in the calf muscles bilaterally.  Sensation was decreased in glove and stocking fashion and ankle reflexes were depressed.  EMG and NCV were ordered.  The September 2006 EMG report shows that the Veteran was examined due to complaints of numbness in his bilateral upper and lower extremities.  The impression following the diagnostic testing was as follows:  1) Severe right peroneal motor neuropathy; 2) Bilateral mild motor neuropathy of tibial nerves with axonal degeneration; and 3) Early neuropathy of bilateral median and ulnar motor nerves with axonal degeneration with normal motor NCVS.  Thus, this report confirms that the right lower extremity was deemed to have severe symptoms related to peripheral neuropathy as of September 21, 2006.  There is no indication that the left lower, or the right and left upper, extremities were deemed severe in nature at this time.  

September 2006 VA outpatient notes show that the Veteran reported numbness in both hands, left worse than right, and that he tends to drop things with his left hand.  A November 2006 VA neurology consultation noted decreased sensation in the bilateral upper extremities, but made no mention as to severity.  At the time of his September 2007 VA examination, the Veteran again reported difficulty holding onto things because of numbness in his hands.  The examiner noted that the Veteran is unable to sit, stand, push, pull, or walk for extended periods because of his current symptomatology.  It was after this examination that separate ratings for the upper extremities were assigned at 10 percent, and the lower extremities were continued at 10 percent.  The remaining records include outpatient treatment notes dating up to the currently assigned July 2, 2008, effective date for the increased ratings.  These records were reviewed by the Board and are largely absent of a description of symptoms as to the Veteran's peripheral neuropathy.  A September 2007 outpatient note indicates burning in both legs and some sensation of dragging the left leg.  There is otherwise no indication of treatment related to the peripheral neuropathy.

Thus, it appears from a review of the body of evidence dating between the Veteran's claim and the effective date of the increased rating that the Veteran's right lower extremity symptoms were deemed severe in nature by way of the September 21, 2006, EMG, which was ordered in response to the symptoms described at the September 6, 2006, VA neurology consultation.  The Veteran's claim was received by VA on September 14, 2006.  Thus, the Board finds that the appropriate effective date for the increase as to peripheral neuropathy of the Veteran's right lower extremity is September 6, 2006, the date the evidence first showed severe disability in that extremity, as the request for increase was received within one year of that date.  See 38 C.F.R. § 3.400(o)(2).  

Similar evidence does not exist as to the left lower extremity, and right and left upper extremities.  They are not noted as severe in nature at any time during the span of time between September 2006 and July 2008.  The descriptions of the symptoms do change and show the increase at the time of the August 2009 VA examination, which the RO utilized to award the increased ratings found in the October 2009 rating decision.  The RO assigned the July 2008 effective date for these increases.  The fact that the RO utilized the July 2008 correspondence as a "date of claim" to award an increased rating rather than the date entitlement was actually shown is ultimately more favorable to the Veteran and the Board finds no basis for which to disturb the effective dates assigned for the left lower extremity, or for the right or left upper extremity.  The Board does recognize the Veteran's claim date as September 14, 2006; however, the evidence does not show that the increase was warranted until much later as to the left lower extremity, or the right and left upper extremities.  Because the effective date of an evaluation and award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later, the date of the claim does not prevail in this case since evidence indicates that entitlement arose much later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  


II.  Increased Rating

	Peripheral Neuropathy Prior to July 2, 2008

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran was initially granted service connection for his peripheral neuropathy of the right and left lower extremities and right and left upper extremities by way of a December 2002 rating decision.  He filed this claim for an increase in September 2006.  The Board recognizes, as discussed below, that the Veteran has withdrawn his claims for an increase as to both upper extremities and both lower extremities from July 2, 2008, forward.  Thus, this analysis will only consider the appeal period prior to July 2, 2008.


	Upper Extremities

The Veteran's peripheral neuropathy of the right upper and left upper extremities is assigned a 10 percent rating between September 14, 2006, and July 2, 2008.  The ratings are assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  For an increase, the evidence must establish that the Veteran's major upper extremity experiences moderate incomplete paralysis of the median nerve for a 30 percent rating, severe incomplete paralysis for a 50 percent rating, and complete paralysis for a 70 percent rating. The record reflects that the Veteran is right hand dominant.  See August 2008 VA examination report.  As to the left hand, Diagnostic Code 8515 requires a showing of moderate incomplete paralysis of the median nerve for a 20 percent rating, severe incomplete paralysis for a 40 percent rating, and complete paralysis for a 60 percent rating.

The evidence for the relevant time period was discussed in the analysis of the effective date issues addressed above.  In August 2005, slightly more than one year prior to the date of claim, the Veteran's extremities are noted to be intact as to sensory examination.  A September 6, 2006, VA outpatient treatment note shows that the Veteran experienced numbness in his extremities and, as a result, EMG and NCV were ordered.  The September 2006 private EMG report shows that the Veteran was examined due to complaints of numbness in his bilateral upper and lower extremities.  The impression related to his upper extremities was as follows:  early neuropathy of bilateral median and ulnar motor nerves with axonal degeneration with normal motor NCVS.  There is no indication in this report that either the right or left upper extremity neuropathy would be considered more than mild at this time.

September 2006 VA outpatient notes show that the Veteran reported numbness in both hands, left worse than right, and that he tends to drop things with his left hand.  A November 2006 VA neurology consultation noted decreased sensation in the bilateral upper extremities, but made no mention as to severity.  At the time of his September 2007 VA examination, the Veteran again reported difficulty holding onto things because of numbness in his hands.  The examiner noted that the Veteran is unable to push or pull because of his current symptomatology.  It was after this examination that separate ratings for the upper extremities were assigned at 10 percent, and the lower extremities were continued at 10 percent.  The remaining records include outpatient treatment notes dating up to the currently assigned July 2, 2008, effective date for the increased ratings.  These records were reviewed by the Board and are largely absent of a description of symptoms as to the Veteran's peripheral neuropathy.  In fact, there is no notation of treatment related to the upper extremities.  Thus, the evidence shows that between September 2006 and July 2008, the Veteran experienced numbness and tingling in his hands with some difficulty holding onto things and pushing and pulling.  The evidence does not reflect more than mild paralysis of the median nerve during this time period.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his upper extremity peripheral neuropathy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to July 2, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

	Lower Extremities

The Veteran's peripheral neuropathy of the right lower extremity, by way of the decision as to effective date, above, is assigned a 30 percent rating between September 14, 2006, and July 2, 2008.  The left lower extremity is assigned a 10 percent rating for the time period under appeal. These ratings are assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8521, which addresses paralysis of the external popliteal nerve (common peroneal).  For a 20 percent rating, a showing of moderate incomplete paralysis of the nerve is required.  Severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis is awarded a 40 percent rating.  

Again, the evidence relative to the pertinent time period was discussed in the earlier effective date section above.  It is repeated in pertinent part here.  In August 2005, the Veteran's extremities are noted to be intact as to sensory examination.  A September 6, 2006, VA outpatient treatment note shows that the Veteran experienced numbness in his extremities and an intermittent crawling sensation and cramps in his legs.  He also noted twitching and quivering of muscles in both legs.  EMG and NCV were ordered.  The September 2006 private EMG report revealed severe right peroneal motor neuropathy, and bilateral mild motor neuropathy of tibial nerves with axonal degeneration.  At the time of his September 2007 VA examination, the Veteran again reported that he is unable to sit, stand, or walk for extended periods because of his current symptomatology.  The remaining records include outpatient treatment notes dating up to the currently assigned July 2, 2008, effective date for the increased ratings.  These records were reviewed by the Board and are largely absent of a description of symptoms as to the Veteran's peripheral neuropathy.  A September 2007 outpatient note indicates burning in both legs and some sensation of dragging the left leg.  There is otherwise no indication of treatment related to the lower extremity peripheral neuropathy.

The Board recognizes that the Veteran did experience, between September 2006 and July 2008, some symptoms related to his left lower extremity peripheral neuropathy, including numbness and tingling, as well as problems with extended walking.  There is no indication that this happened constantly or that it required regular treatment.  The EMG report notes the neuropathy of the tibial nerve as mild, and otherwise makes no remark as to the left lower extremity.  Thus, the Board finds that the left lower extremity experienced mild incomplete paralysis during the relevant time period, and no more, such that an increased rating is not warranted.

The Veteran's right lower extremity, however, is already assigned a characterization as severe.  The question is whether the evidence shows that the paralysis of the relevant nerve is complete.  Complete paralysis is shown by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion ) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsom of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The medical record during the relevant time period, as described above, is entirely devoid of evidence suggesting that any symptom of complete paralysis related to the Veteran's right lower extremity exists in this case.  Thus, there is no basis upon which to award a 40 percent rating for peripheral neuropathy of the right lower extremity.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lower extremity peripheral neuropathy.  Accordingly, the Board finds that for the period prior to July 2, 2008, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity and in excess of 30 percent for peripheral neuropathy of the right lower extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has also considered whether the Veteran's peripheral neuropathy of any of his four extremities, including consideration of the disability in the aggregate, presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted. 

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as to the claims denied, the preponderance of the evidence is against the claims, such that the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


      Peripheral Neuropathy from July 2, 2008, to the Present

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

At the time of his December 2010 Board Videoconference Hearing, the Veteran asked that his appeal of the claims for increased evaluations for his right and left upper and lower extremity peripheral neuropathy be withdrawn from appellate review.  In view of his expressed desires, the Board concludes that further action with regard to these four issues is not appropriate.  The Board does not have jurisdiction over the withdrawn issues, and, as such, his appeals of these issues are hereby dismissed.


ORDER

Entitlement to an effective date prior to July 2, 2008, for the 40 percent rating for peripheral neuropathy, right upper extremity is denied.

Entitlement to an effective date prior to July 2, 2008, for the 40 percent rating for peripheral neuropathy, left upper extremity, is denied.

Subject to the provisions governing the award of monetary benefits, an effective date of September 6, 2006, for the award of an increased 30 percent rating for peripheral neuropathy, right lower extremity is granted.

Entitlement to an effective date prior to July 2, 2008, for the 30 percent rating for peripheral neuropathy, left lower extremity, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right upper extremity, prior to July 2, 2008, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left upper extremity, prior to July 2, 2008, is denied.

Entitlement to a rating in excess of 30 percent for peripheral neuropathy, right lower extremity, prior to July 2, 2008, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to July 2, 2008, is denied.

The claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, right upper extremity, since July 2, 2008, is dismissed.

The claim for entitlement to a rating in excess of 40 percent for peripheral neuropathy, left upper extremity, since July 2, 2008, is dismissed.

The claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, right lower extremity, since July 2, 2008, is dismissed.

The claim for entitlement to a rating in excess of 30 percent for peripheral neuropathy, left lower extremity, since July 2, 2008, is dismissed.


REMAND

The Veteran has perfected an appeal as to his claim for service connection for a back disability.  In August 2008, a VA examiner opined that it is at least as likely as not that the Veteran's currently diagnosed lumbosacral degenerative disc disease is due to the in-service incident of being run over by a truck in Vietnam.  A close review of this examination report reveals that there is no indication in the report that the VA examiner reviewed the claims folder while making this determination.  There is also no mention of the pertinent service treatment records surrounding the in-service truck accident, which make no mention of injury to the back.  There is no mention of relevant VA treatment records, including the August 2006 VA outpatient note discussing the Veteran's report of "knee pain over 40 years [as] the result of an accident when he was hit by a truck."  On that same office visit in 2006, the Veteran also reported that he "has experienced back pain x 1 1/2 years at belt level."  Because it appears that the VA examiner did not review the pertinent evidence of record when rendering his opinion, the Board finds that an addendum is necessary.  Thus, this issue must be remanded.

A review of the record also reveals that in addition to the August 2008 VA examination related to the back, the Veteran also underwent a VA psychiatric examination most recently in June 2009.  However, the last adjudication of his back and PTSD claims by the RO was by way of the June 2008 Statement of the Case.  Thus, both issues must be remanded for consideration of the additional evidence.  38 C.F.R. § 19.31 (2011). 

In addition, it does not appear that the Veteran's claim for PTSD has been adjudicated under the revised version of 38 C.F.R. § 3.304(f).  In this regard, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  In light of the above, the Board finds that an additional PTSD examination should be scheduled.

Also, the Veteran has pending a perfected claim for entitlement to a TDIU, which was filed in August, 2007, prior to the effective date of his 100 percent combined schedular rating.  Thus, the issue remains under appeal for the time period during which the Veteran is not receiving a 100 percent schedular rating.  At present, however, the claim for a TDIU is inextricably intertwined with the other service connection claims currently on appeal, which are being remanded, because the final outcome of those claims could materially affect the result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, the TDIU claim must be readjudicated after the RO/AMC readjudicates the remaining issues on appeal following the completion of the development requested on remand, to include consideration of extraschedular entitlement if necessary, for the relevant time period during which the Veteran's combined schedular rating is less than 100 percent.  See 38 C.F.R. § 4.16(b)

For his claims for service connection for a back and psychiatric disability claims remaining on appeal, relevant ongoing medical records should also be obtained, to include any VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a psychiatric disability or back disability at any time. After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain all relevant ongoing VA treatment records dating since July 2008 from the VA Medical Center in Altoona, Pennsylvania.

2.  Obtain an addendum opinion to the August 2008 VA examination report relating to the Veteran's claim for service connection for low back pain.  The VA examiner is directed to review the claims folder when making an opinion as to this claim, including the service treatment records relating to the in-service incident involving a truck accident, and the post-service treatment records, including but not limited to the August 2006 VA physical therapy consultation notes.  Following review of the claims file, the physician should answer the following question:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's current lumbar spine disability arose during service or is otherwise related to service, to include due to the in-service incident involving the Veteran being hit by a truck in Vietnam.  In rendering the opinion, the medical basis for the conclusions reached should be provided.  If an additional examination is deemed necessary, one should be scheduled.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressors upon which the diagnosis is based.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The supplemental statement of the case should consider all evidence pertinent to the claims remaining under appeal that were added to the claims folder after the June 2008 statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


